In an action for a separation, the plaintiff wife appeals from an order of the Supreme Court, Kings Comity, dated June 1, 1960, which denies her motion: (1) to modify the judgment of separation by increasing the amount of the alimony awarded to her; and. (2) for other relief. Order reversed on the law and the facts, with $10 costs and disbursements, and matter remitted to Special Term to determine, after a hearing before the court or a referee, whether there has been such a change in the circumstances of the parties as would warrant a modification of the provision for support. In our opinion, the papers submitted present issues of fact which should not have been decided on affidavits alone. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.